Citation Nr: 0112706	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-17 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to an increased rating for residuals of 
trenchfoot of the right foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of 
trenchfoot of the left foot, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an effective date for service connection 
for bilateral trenchfoot prior to September 15, 1998.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran claims that service connection for trenchfoot 
should be assigned from his discharge from service.  He has 
asserted that the denial of service connection for trenchfoot 
was clear and unmistakable error and that the rating action 
in 1946 is not supportable.  The matter of clear and 
unmistakable error in the June 1946 rating action has not 
been adjudicated and is inextricably intertwined with the 
claim for an earlier effective date for the grant of 
compensation.  As such, it would be premature for the Board 
to issue a decision on the earlier effective date claim prior 
to adjudication of the clear and unmistakable error 
challenge.  See Harris v. Derwinski 1 Vet. App. 180 (1991).  

The appellant perfected an appeal as to the initial grant of 
service connection and original assignment of 10 percent for 
the now service-connected residuals of trenchfoot of each 
foot.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

A private clinical record from the Opelousas General 
Hospital, dated in September 1980, was received in November 
1988 reflecting that the veteran was treated for early 
cellulitis of the right foot.  

In statements in October and December 1998 Dr. deBlanc stated 
that the veteran appeared to have peripheral neuropathy as a 
residual of trenchfoot.  The veteran had been seen by a 
podiatrist, Dr. Lon Baronne, in March 1998.  At a hearing 
before the undersigned member of the Board in February 2001 
the veteran testified that he had received treatment by a 
private sources for his feet for 40 years after service (page 
7).  He testified that he had been treated for his feet in 
the past by a Dr. Owen and a Dr. Bork, although he also 
indicated that those physicians might be or were dead (pages 
8 and 9).   The complete clinical records of these private 
clinical sources are not on file but such records could be 
helpful by providing a history of past as well as evidence of 
current treatment.  The veteran also testified that he had 
received VA treatment for his bilateral trenchfoot since his 
most recent VA examinations in October 1998.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
current addresses of all medical care 
providers who treated the veteran for 
bilateral trenchfoot since discharge from 
active service.  This should include Drs. 
deBlanc, Owen, Bork, and Baronne, in 
addition to all other sources, e.g., the 
Opelousa General Hospital.  After 
securing the necessary release, the RO 
should obtain these records.  All records 
obtained should be added to the claims 
folder.  

3.  The RO should obtain all VA records 
pertaining to treatment of the veteran's 
bilateral trenchfoot since his last VA 
examinations in October 1998.  All 
records obtained should be added to the 
claims folder. 

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his bilateral 
trenchfoot.  The examination should 
include orthopedic and neurology 
evaluations to determine whether the 
veteran has any bony changes or 
peripheral neuropathy due to bilateral 
trenchfoot.  If there are found to be 
multiple musculoskeletal or neurological 
disorders, both service-connected and 
nonservice-connected, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the June 1946 rating action.  
The issue of entitlement to an earlier 
effective date for compensation for 
bilateral trenchfoot should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

If any new issue is denied by the RO and 
the veteran initiates and appeal by the 
timely filing of a notice of disagreement 
(NOD), the RO should take the appropriate 
steps to afford the veteran the full 
scope of due process protection, 
particularly as it relates to the 
development and perfection of any appeal 
as to any new issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

